internal_revenue_service number release date index number ----------------------------- ----------------------------------------------------- ----------------------------------------- ----------------------------------- - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- -------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-109846-13 date date ty ------- legend taxpayer ------------------------------------------------------------------ subsidiary ------------------------------------------------------------------- state a --------------------------- business x ----------------------------------------------- business y ---------------------------------------- date --------------------------------------- dear ------------- this letter is in response to a ruling_request from taxpayer dated date amended by facsimile dated date taxpayer requests consent under sec_1_381_c_4_-1 of the income_tax regulations from the commissioner to change its method_of_accounting related to six items advertising services program services royalties associated with the use of intellectual_property equipment disposal costs equipment returns and rebates facts taxpayer is principally engaged in business x as was subsidiary the taxpayer uses an accrual_method as its overall_method_of_accounting the methods_of_accounting subject_to this ruling_request involve the six items and the proper timing of these items primarily when each of the six items is fixed determined with reasonably accuracy and economic_performance is met all references to sec_1_381_c_4_-1 of the income_tax regulations refer to the regulations prior to amendment by t d effective for transactions occurring on or after date plr-109846-13 these include liabilities where services are performed for taxpayer advertising and program services a liability involving the use of intellectual_property and the frequency of use certain royalties a liability requiring taxpayer to dispose_of unit_of_property taxpayer periodically removes units of property from service paying a third party for the removal payment liabilities involving equipment returns and a rebate taxpayer has agreements with its vendors that in situations where the vendors were unable to sell sufficient quantities of taxpayer’s equipment taxpayer will re-purchase the equipment from the vendor providing the vendor with a rebate allowance taxpayer also provides rebates on equipment purchased by customers of its vendors if the customers mail in a rebate request the taxpayer represents that on date subsidiary merged with and into the taxpayer in a transaction that qualified under sec_368 of the internal_revenue_code specifically as a reorganization under sec_368 prior to the merger the methods_of_accounting used by subsidiary for the six items and five types of liabilities were different than the methods_of_accounting for these items used by the taxpayer prior to the merger the method_of_accounting used by subsidiary for the six items was consistent with its financial statement to deduct all these liabilities regardless of whether any of the liabilities were fixed determined with reasonable accuracy or economic_performance had occurred taxpayer’s method_of_accounting for the six items was to deduct a fixed percentage of the amount accrued for financial reporting purposes regardless of whether any of the liabilities were fixed determined with reasonable accuracy or economic_performance had occurred accordingly both subsidiary and taxpayer were on improper methods_of_accounting for these items after the transfer taxpayer represents that the principal method_of_accounting for each of the six items determined under sec_1_381_c_4_-1 was taxpayer’s method_of_accounting taxpayer represents that its methods_of_accounting do not clearly reflect income under sec_446 because each is an impermissible method therefore because taxpayer may not use its methods_of_accounting after the date transfer taxpayer has requested that the commissioner determine the appropriate method_of_accounting for each of the six items under sec_1_381_c_4_-1 taxpayer requests that the commissioner determine that taxpayer may treat as incurred and deduct the six items subject_to this ruling in the taxable_year in which all plr-109846-13 the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability law and analysis sec_381 of the internal_revenue_code provides that in the case of the acquisition of assets of a corporation by another corporation in a distribution to such other corporation to which sec_332 relating to liquidations of subsidiaries applies the acquiring_corporation shall succeed to and take into account as of the close of the day of distribution or transfer the items described in sec_381 of the distributor or transferor_corporation subject_to the conditions and limitations specified in sec_381 and c sec_381 of the code provides that the acquiring_corporation shall use the method_of_accounting used by the transferor_corporation on the date of transfer unless different methods were used by several transferor corporations or by a transferor_corporation and the acquiring_corporation if different methods were used the acquiring_corporation shall use the method or combination of methods of computing taxable_income adopted pursuant to regulations prescribed by the secretary sec_1_381_c_4_-1 of the income_tax regulations provides that to the extent that different methods_of_accounting were employed on the date of transfer by the parties to a transaction described in sec_381 with respect to any trades_or_businesses which are integrated or required to be integrated in accordance with sec_446 and the regulations thereunder the acquiring_corporation shall adopt the principal method_of_accounting determined under sec_1_381_c_4_-1 or the method_of_accounting determined in accordance with sec_1_381_c_4_-1 whichever is applicable sec_1_381_c_4_-1 provides that the acquiring_corporation shall use the principal method_of_accounting as determined under sec_1_381_c_4_-1 provided that such method_of_accounting clearly reflects the income of the acquiring_corporation sec_1_381_c_4_-1 provides that the determination of the principal method_of_accounting shall be made by making a comparison of the total of the adjusted bases of the assets immediately preceding the date of distribution or transfer and the gross_receipts for a representative_period ordinarily the most recent period of consecutive calendar months ending on or prior to the date of distribution or transfer of the component trades_or_businesses which are integrated or are required to be integrated if this comparison shows that one or more component trades_or_businesses having the greatest total of the adjusted bases of assets also has the greatest amount of gross_receipts then the method_of_accounting of such one or more component trades_or_businesses shall be the principal method_of_accounting plr-109846-13 sec_1_381_c_4_-1 provides that if the acquiring_corporation may not continue to use under sec_1_381_c_4_-1 the method_of_accounting used by it or the transferor_corporation or corporations on the date of transfer and may not under sec_1_381_c_4_-1 use the principal method_of_accounting or if there is no principal method_of_accounting then the commissioner shall determine the appropriate method or combination of methods_of_accounting to be used sec_1_381_c_4_-1 provides that the increase or decrease in tax resulting from the change from the method_of_accounting previously used by any of the corporations involved shall be taken into account by the acquiring_corporation the adjustments necessary to reflect such change and such increase or decrease in tax shall be determined and computed in the same manner as if on the date of transfer each of the several corporations that were not using the method or combination of methods_of_accounting adopted pursuant to sec_1_381_c_4_-1 or ii had initiated a change in accounting_method sec_461 of the code provides that the amount of any deduction must be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 and sec_1_461-4 provide that if the liability of a taxpayer arises out of the providing of services by another person to the taxpayer economic_performance occurs as the services is provided sec_461 and sec_1_461-4 and ii provide that if the liability of a taxpayer arises out of the use of property by the taxpayer and all or a portion of the liability is determined by reference to the frequency or volume of use of the property economic_performance occurs as the taxpayer uses the property based on such frequency or use sec_461 and sec_1_461-4 provide that if the liability of a taxpayer arises out of the providing of services or property by the taxpayer to another person plr-109846-13 economic_performance occurs as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides that if the liability of the taxpayer is to pay a rebate refund or similar payment to another person whether paid in property money or as a reduction in the price of goods to be provided in the future by the taxpayer economic_performance occurs as payment is made to the person to which the liability is owed historically the costs of removing a depreciable asset generally have been allocated to the removed asset and thus generally have been deductible under sec_165 when the asset is retired see preamble to t d 2012_14_irb_614 apr citing sec_1_165-3 sec_1_167_a_-1 sec_1_167_a_-11 see also revrul_2000_7 2000_9_irb_712 date under revrul_2000_7 a taxpayer is not required to capitalize the cost of removing a retired depreciable asset under sec_263 or sec_263a even where the retirement and removal occurred in connection with the installation of a replacement asset conclusion taxpayer may not continue to use the principal methods_of_accounting for the six items subject_to this ruling because each is an impermissible method pursuant to sec_1_381_c_4_-1 permission is hereby granted to taxpayer to change its method_of_accounting for the six items taxpayer must treat as incurred and take into account as a deduction the six items in the taxable_year in which all the events have occurred that establish the fact of the liabilities the amount of the liabilities can be determined with reasonable accuracy and economic_performance has occurred with respect to each of the liabilities in accordance with sec_1_461-1 with respect to the two items where economic_performance occurs as services are provided to taxpayer under sec_1_461-4 advertising and program services taxpayer must deduct such amounts in full in the year the advertising is provided to taxpayer and the program services are performed for taxpayer this contrasts with taxpayer’s prior method where it deducts only a percentage of such services with respect to the item where economic_performance occurs based on taxpayer’s frequency of use under sec_1_461-4 royalties owed on the use of intellectual_property taxpayer must deduct the costs of use as the property is used this contrasts with taxpayer’s current method where it deducts only a percentage of such use with respect to disposal of any unit_of_property economic_performance occurs under sec_1_461-4 as services are provided to taxpayer with the disposition of the equipment by the third party taxpayer may deduct the costs of such plr-109846-13 equipment disposal generally under sec_165 in the year the unit_of_property is retired revrul_2000_7 this contrasts with taxpayer’s current method where it deducts a percentage of the estimated costs of removal and retirement prior to actually incurring any cost of removal finally with respect to the two payment liabilities involving equipment returns and a rebate taxpayer must deduct the costs of the equipment returns and the rebates in the year the liability is fixed and when payment is made to the customer this contrasts with taxpayer’s current method where it deducts a percentage of the estimated costs of re-purchasing equipment and where it deducts a percentage of the estimated amount of rebates to be paid both prior to the liability for equipment returns and rebates being fixed and prior to economic_performance being satisfied by payment taxpayer will not use the recurring_item_exception provided for in sec_1_461-5 nor will taxpayer use the 3½ month rule provided for in sec_1_461-4 for either of these payment liabilities taxpayer represents that it will compute any adjustment necessary to reflect its changes in methods_of_accounting for the six items pursuant to sec_1_381_c_4_-1 and will take any increase or decrease in tax into account on its tax_return for the taxable_year that includes the date of the transfer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-109846-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt chief branch income_tax accounting
